DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 5/31/2022 is acknowledged.
Allowable Subject Matter
Claims 1-12 are  allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the attached PTO 892 and IDS forms. Kazuya et al (JP 2015-115435,A) , for example, discloses providing a first amorphous silicon film slow in crystalline growth, a second amorphous silicon film faster than the first amorphous silicon film in crystalline growth, and performing a crystallization process on the first and second films thus laminated, thereby crystallizing at least the second amorphous film. See Figure 2C and corresponding text, especially paragraphs 20-34. The cited prior art does not anticipate or make obvious “wherein the bulk layer is formed of a film that is easier to crystallized than the interface layer in crystallizing the laminated film, and wherein the surface layer is formed of a film that is easier to crystallize than the bulk layer in crystallizing the laminated film”, as required by present Claim 1, and dependent Claims thereof, Claims 2-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				   Quayle Action
This application is in condition for allowance except for the following formal matters: 

In Claim 1, line 5, the word “crystallized” should be changed to -crystallize-.

Nonelected Claim 13 should be cancelled.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
August 11, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812